Title: The American Commissioners to Sartine, [13] October 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Passi Octr. [13] 1778
We had the Honour of receiving your Excellencys Letter of the 7 Instant to which We shall take the Liberty of answering fully by another opportunity. As you mention that the Prize was condemned on the 20th Mr. Izard is apprehensive that the goods in Question may be sold, before the ordinary Course of Law can prevent it. He therefore desires Us to request your Excellency to prevent that if possible. And We accordingly beg the Favour of your Excellency to do so. We hope there is no Impropriety in this, and that if there should be, you will impute it to our Want of Information, on the manner of such Proceedings here. We have the Honour to be &c.
M. De Sartine.
